DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,127. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method for establishing target localization within an environment.

Claim Analysis:
Claim 1 of the present application corresponds to claim 12 of USPN 10,779,127.
Claim 2 of the present application corresponds to claim 12 and 14 of USPN 10,779,127.

Claim 4 of the present application corresponds to claims 14 and 15 of USPN 10,779,127.
Claim 6 of the present application corresponds to claim 17 of USPN 10,779,127.
Claim 7 of the present application corresponds to claim 1 of USPN 10,779,127.
Claim 8 of the present application corresponds to claim 2 of USPN 10,779,127.
Claims 9 and 10 of the present application correspond to claim 7 of USPN 10,779,127.
Claim 11 of the present application corresponds to claims 7 and 9 of USPN 10,779,127.
Claim 13 of the present application corresponds to claim 20 of USPN 10,779,127.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 7, “;” should be replaced with --.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Xu), U.S. Patent Pub. No. 2018/0365975.
Regarding claim 1, Xu discloses a method for establishing target localization within an environment comprising: executing a first phase (monitoring phase) of a software model comprising an offline training phase (0130); and executing a second phase (training phase) of the software model comprising an online evaluation and adaptation phase (0151); wherein the wireless signals are according to a predetermined standard (Wi-Fi and IEEE standards) (0010) supporting communications between devices disposed within the environment comprising at least a spatially separated transmitter and receiver (0007).
Regarding claim 12, Xu discloses the method according to claim 1, wherein 
the second phase of the software model executes an auto-adaptation method to update decision boundaries of an initial training localization model of regions and sub-regions of the environment (reads on the machine learning detection that detects the happening of indoor events) (0179).

Allowable Subject Matter
Claims 2-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 15 and 16 are indicated allowable based on their dependence on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646